Citation Nr: 1753008	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to January 1976.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including a copy of a transcript of the February 2016 Board hearing presided over by the undersigned Veterans Law Judge, which has been associated with the claims file.  

In May 2016, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's current hepatitis C is not etiologically related to service. 

2.  During the entire period on appeal, the Veteran's measured hearing loss was not shown to be worse than Level I for the right ear and Level I for the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  For the entire appeal period, the criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2016, the Board remanded the case and directed the AOJ to contact the Veteran and request information regarding any outstanding relevant treatment records, and the AOJ did so in a May 2016 letter.  Because the Veteran did not provide authorizations or information in response to this letter, no further action was required of VA to obtain any outstanding non-VA treatment records.  The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so. The Board also directed the AOJ to obtain a VA medical opinion regarding the etiology of hepatitis C, and the AOJ did so in June 2016, and the examiner provided the requested opinion.  The Board also directed the AOJ to afford the Veteran a VA examination regarding the severity of bilateral hearing loss, and the Veteran was afforded such an examination in June 2016, and the examiner provided the requested information.  The claims were readjudicated in a July 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, to establish entitlement to service connection, the claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he has Hepatitis C due to air gun inoculations he received in service.  He contends, such as in a November 2011 statement and in a November 2011 Form 21-4142, that he was hospitalized within two months of discharge.  The Veteran stated that Dr. M. had him hospitalized for severe nausea and dehydration, and that "tests showed the symptoms were a result of Hepatitis C.  Even though no test for Hepatitis C was available."  The Veteran contended that his symptoms for which he was hospitalized were symptoms of Hepatitis C.  The Veteran also testified in the February 2016 Board hearing that when he was hospitalized for severe abdominal symptoms within two months after discharge, his providers thought it was parasites at first, "then they determined that I had hepatitis...this was before Hepatitis C had actually been discovered...Hepatitis C wasn't discovered until the 1980s and this was in 1976."  Given that the Veteran himself reported that Hepatitis C was not a diagnosable disease until the 1980s, the Board construes these statements as the Veteran's argument that the tests performed during his hospitalization after service showed that the Veteran's symptoms were symptoms of Hepatitis C, in the Veteran's own opinion.  The Veteran then reported to the June 2016 VA examiner that he is sure that his doctor told him in 1976 that he "found hepatitis," after an exploratory surgery and having his appendix removed, though there was no treatment and no follow up for hepatitis.  He then stated to the June 2016 VA examiner that there was no technology at that time to detect Hepatitis C.  Given this inconsistency, and the Veteran's own acknowledgement that Hepatitis C was not diagnosable until the 1980s, the Board finds that the Veteran's report that he is sure his doctor told him in 1976 that he found hepatitis is not credible and therefore has no probative value.  The Board notes that the Veteran testified at the Board hearing, and noted in a December 2011 statement, that he tried to obtain these 1976 hospital records, but that they are unavailable, as the hospital only keep records for 10 years. 

The Veteran is competent to report his symptoms and observations, to include being hospitalized for abdominal symptoms, nausea, and dehydration and having his appendix removed within two months after separation from service, and the Board finds his reports as to his symptoms and this hospitalization to be credible.  However, the Board considers the determination as to the etiology of Hepatitis C, and the identification of symptoms that are medically attributable to Hepatitis C, to be beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training in infectious diseases.  It follows that the Veteran's lay opinion that his Hepatitis C is related to air gun inoculations in service, and that his symptoms for which he was hospitalized in 1976 were symptoms of Hepatitis C, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, such lay opinions by the Veteran have no probative value.  Similarly, the Veteran's contentions regarding the onset of his Hepatitis C and that he had Hepatitis C for decades prior to the diagnosis have no probative value. 

Here, the preponderance of the competent and probative evidence is against a finding that the Veteran's Hepatitis C is related to service, to include air gun inoculations in service.   

The Board acknowledges that the Veteran testified at the Board hearing that when he reported to Dr. T. regarding the method of inoculations prior to deployment overseas, Dr. T. told the Veteran that he thought it was extremely plausible that that was the origin of his Hepatitis C.  The Veteran is competent to report a contemporaneous medical opinion, and the Board finds that his report is credible.  However, there is no indication by the Veteran or in the remaining evidence of record, to include any of the treatment records from Dr. T., that Dr. T. based this medical opinion on any review of the claims file, that Dr. T. reconciled this opinion with the Veteran's history of other Hepatitis C risk factors such as intravenous drug use, or that Dr. T. had any rationale to support this opinion.  For these reasons, this opinion by Dr. T. has little probative value.  

On the other hand, the June 2016 VA examination and medical opinion has high probative value, as the VA examiner based his opinion on examination and interview of the Veteran, on review of the Veteran's claims file, on the Veteran's medical history and the Veteran's subjective history, on the examiner's own medical expertise, and on medical literature.  The June 2016 VA examiner covered all relevant bases.  The June 2016 VA examiner's opinion outweighs the above-discussed opinion by Dr. T. 

The June 2016 VA examiner considered the Veteran's contentions regarding his hospitalization for abdominal symptoms in 1976.  The Veteran reported to the VA examiner that his appendix was removed during this hospitalization, and that he was not sure whether he received a blood transfusion.  The examiner also noted the Veteran's reported history of drug and alcohol use and promiscuity prior to his incarceration.  The examiner also considered the Veteran's report that when the servicemen received inoculations in the shoulder by air-guns, they caused the shoulder to bleed, and the contention regarding unclean practices.  The Veteran noted that he was first told he had Hepatitis C in 1999.  

The June 2016 VA examiner opined that the Veteran's Hepatitis C is not related to service, to include as a result of air gun inoculations in service.  The examiner acknowledged that it is biologically plausible for transmission of Hepatitis C by way of air gun injectors, despite the lack of scientific evidence to document such transmissions.  However, the VA examiner stated that here the Veteran engaged in high risk behavior and this directly led to his acquiring Hepatitis C infection, and that this is supported by medical literature.  The examiner also noted that there is no nexus that can be established between the Veteran's vaccine inoculation and his subsequent development of Hepatitis C.  The examiner noted that the majority of patients diagnosed with the Hepatitis C infection have some identifiable risk factor that increases the likelihood of exposure to the virus, and the examiner referenced medical literature to support this statement, to include a case study showing that intravenous drug use has an odds ratio of 49.6.  The examiner noted that the Veteran's service treatment records are silent for Hepatitis, to include a December 1975 service treatment record that showed positive results for a sexually transmitted disease "probably chancroid," and another December 1975 service treatment record that showed "positive monotest," which the examiner stated indicates mononucleosis which has no relationship to hepatitis infections, and the examiner referenced medical literature to support this statement.  The VA examiner stated that the Veteran's 1976 reported surgery and hospitalization does not indicate that Hepatitis was the diagnosis, and the examiner opined that it is clear that the Veteran's high risk lifestyle (illicit drug use and promiscuity) caused his Hepatitis C infection, and that this infection is not related to service.  

This June 2016 VA opinion is supported by the Veteran's own statements regarding his history of intravenous drug use.  For instance, in a November 2011 statement, the Veteran stated that he used intravenous drugs and intranasal cocaine (and that his history of drug use was years after discharge).  The Board notes that in a February 2012 VA treatment record, the Veteran reported to Dr. T. that he had intravenous drug use from 1974 to 1980, and that he snorted cocaine from 1974 to 1975.  Regardless of when he began using intravenous drugs and cocaine, the Veteran himself has reported a history of the same prior to his diagnosis of Hepatitis C.  The Board also notes that the Veteran's January 1976 examination on separation from service shows no notation of Hepatitis C, to include after laboratory testing.  Given the June 2016 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's Hepatitis C is related to service, to include air gun inoculations in service.  The Veteran has not argued, and the record does not show, that the Hepatitis C is otherwise related to service.  Thus, an etiological relationship between Veteran's Hepatitis C and service is not shown.  Thus, service connection is not warranted for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the above reasons, the preponderance of the evidence is against this claim for entitlement to service connection.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss and that his hearing loss has gotten worse.  DC 6100 contemplates the Veteran's diagnosis and symptoms of hearing impairment, and thus the Veteran is appropriately rated under DC 6100.  No other codes are for application.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined pursuant to the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  Also, each ear will be evaluated separately in this regard.  Here, 38 C.F.R. § 4.86(a) does not apply because no such exceptional pattern of hearing impairment is shown at any point during the appeal period.  Also, because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86(b) do not apply. 

The Veteran is competent to report his symptoms and observations, and the Board finds that such reports are credible.  The Veteran has reported that he has difficulty with communicating with other people since service, and that his difficulty hearing impacts his ability to work and his personal relationships, as noted in his June 2011 statement.  In the September 2012 notice of disagreement, the Veteran reported that his hearing loss is much more severe than as currently rated.  In a September 2012 private audiogram record, the Veteran reported that his present occupation is in the ministry, teaching classes, and that he has difficulty hearing and understanding.  The Board acknowledges that in a September 2012 private audiogram report, under "medical history," the Veteran reported that he sometimes has ear pain.  However, there is no indication in this private treatment record, or in the remaining evidence of record, to include the December 2011 and June 2016 VA audiological examinations, that the Veteran has ear pain that is medically attributable to his hearing loss disability.  Therefore, the Board will not consider the Veteran's reported ear pain in rendering evaluations for the Veteran's bilateral hearing loss disability.  

The Veteran's wife, S. B., is also competent to report her observations of the Veteran, and the Board finds that such reports are credible.  In a June 2011 statement, S. B. stated that the Veteran is unable to hear and understand what is being said to him.  She stated that if there is background noise, it is even more difficult for him to hear and understand what she is saying.  She also noted his difficulty hearing and understanding conversations on the phone.  

The Board has considered these lay statements as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof and the Veteran's contention that his current disability rating does not accurately depict the severity of his bilateral hearing loss.  However, the Board finds that the audiological testing as to the severity of bilateral hearing loss is essentially a medical matter.  The record does not indicate that the Veteran has medical expertise or training in the field of audiology.  Thus, his essential contention that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's essential lay opinions that his subjective hearing loss impairment is objectively more severe than as reflected in the audiological testing results of record, and that the audiological testing results of record do not accurately reflect the objective severity of his hearing loss, have no probative value and are outweighed by the objective audiometric testing results of record performed by the audiologists in this case.  

In a December 2011 VA audiological examination, the audiogram that day showed the right ear puretone threshold average was 43.75 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 56.25 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.   

In a June 2016 VA audiological examination, the audiogram that day showed the right ear puretone threshold average was 36 decibels.  The left ear puretone threshold average was 31 decibels.  The examiner noted that she could not test for speech discrimination scores because responses to such testing was not reliable or valid, as the Veteran would pause and say a rhyming word for the majority of words, and that speech discrimination scores based on unreliable responses were not appropriate.  The examiner noted also that the responses to puretone stimuli were reliable.  Under these circumstances, application of Table VIA is warranted.  See 38 C.F.R. § 4.85(c).  After applying Table VIA, the right ear has a numerical designation of Level I.  After applying Table VIA, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

The Board acknowledges that the Veteran submitted September 2012 and February 2016 private audiogram reports from Brown Hearing Centers.  However, there is no indication in either audiogram report that hearing acuity was measured by the results of a Maryland CNC speech discrimination test.  Further, there is no indication in the September 2012 audiogram report that a state-licensed audiologist conducted the testing.  Further, though the February 2016 audiogram shows that the medical professional who conducted this private examination is a "Licensed Hearing Instrument Specialist," it is unclear whether the medical professional is a state-licensed audiologist.  For these reasons, and in particular because it does not appear that a Maryland CNC speech discrimination test was used in either audiogram, these private audiogram reports are not adequate for rating purposes, and the Board may not consider these reports for purposes evaluating the Veteran's hearing loss.  38 C.F.R. § 4.85(a) and (d).  The Board also acknowledges that in an October 2013 statement, the Veteran requested a new hearing examination because he stated there is a conflict between the private exam and the VA examination.  However, as discussed above, private audiograms of record are not adequate for rating purposes.  The December 2011 VA examination is not rendered inadequate because it showed different results as compared to an inadequate private audiogram.  

On review, during the appeal period, the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated under DC 6100 for the entire appeal period.  The Board concludes that the currently assigned noncompensable rating is appropriate.  

At no point during the appeal period have the criteria for a rating greater than that discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than that discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for bilateral hearing loss.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


